Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 27, 2007                                                                                       Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
  131463(81)                                                                                            Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
                                                                                                                     Justices
  DETROIT FIREFIGHTERS ASSOCIATION,
  I.A.F.F. LOCAL 344,

              Plaintiff-Appellee, 

                                                                   SC: 131463     

  v                                                                COA: 266654      

                                                                   Wayne CC: 05-526691-CL

  CITY OF DETROIT,

             Defendant-Appellant. 

  ______________________________________
                On order of the Chief Justice, the motion to adjourn supplemental briefing
  deadline is considered and it appearing that supplemental briefs were filed August 22,
  2007, the time for filing supplemental briefs is extended to that date.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          August 27, 2007                     _________________________________________
                                                                              Clerk